DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 10, 2022 has been entered. Claims 2 and 6 are cancelled. Claims 1, 3-5, and 7-20 remain pending. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 14-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kawahata (U.S. Pub. No. 2018/0269586, hereafter "Kawahata").
Regarding claim 1, Kawahata teaches (Fig. 1) a lens (2) comprising: a dielectric (2) having a first surface (inner surface of 3) and a second surface (inner surface of 4) that is spaced from the first surface (inner surface of 3) and that faces the first surface (inner surface of 3) in a direction of a reference axis (axis perpendicular to axis C) intersecting the first surface (inner surface of 3), wherein the dielectric (2) has an equivalent relative dielectric constant that decreases in a direction from the reference axis (axis perpendicular to axis C) toward outer circumferences of the first surface (inner surface of 3) and the second surface (inner surface of 4) in the dielectric (2), a first substance (4)  that has a first relative dielectric (2) constant and a second substance (3)  that has a second relative dielectric constant larger than the first relative dielectric constant are adjacent to each other in the direction of the reference axis (axis 
Regarding claim 14, Kawahata teaches (Figs. 1, 5-7) a two-dimensional Luneburg lens (2) that changes a radio wave radiation direction into a direction parallel to a two-dimensional plane depending on a two-dimensional position of a radio wave radiator in the two-dimensional plane (Pars. 50-53), the lens comprising: a first substance (4) that has a first relative dielectric constant; and a second substance (3) that is adjacent to the first substance in a direction perpendicular to the two-dimensional plane and that has a relative dielectric constant different from the first relative dielectric constant, wherein the second substances are located on both sides of the first substance in the direction of the reference axis (axis perpendicular to axis C).
Regarding claim 15, Kawahata teaches (Fig. 1) an antenna comprising: a lens including a dielectric (2) having a first surface (inner surface of 3) and a second surface (inner surface of 4) that is spaced from the first surface (inner surface of 3) and that faces the first surface (inner surface of 3) in a direction of a reference axis (axis perpendicular to axis C) intersecting the first surface (inner surface of 3); and a radio wave radiator (7A-7C, 11) that is disposed on outer circumferences of the first surface (inner surface of 3) and the second surface (inner surface of 4), wherein the dielectric (2) has an equivalent relative dielectric constant that decreases in a direction from the reference axis (axis perpendicular to axis C) toward the outer circumferences of the first surface (inner surface of 3) and the second surface (inner surface of 4) in the dielectric (2), a first substance (4)  that has a first relative dielectric (2) constant and a second substance (3)  that has a second relative dielectric constant larger than the first relative dielectric constant are adjacent to each other in the direction of the reference axis (axis 
Regarding claim 18, Kawahata teaches (Fig. 1) the antenna of claim 15, wherein a length of the radio wave radiator (7A-7C, 11) in the direction of the reference axis (axis perpendicular to axis C) is equal to a length of the dielectric (2) in the direction of the reference axis (“The insulating layer 10 covers the entirety of the outer peripheral surface 2A of the Luneburg lens 2 . . . The ground electrode 11 is provided on the outer peripheral surface of [10]. The ground electrode 11 . . . extend[s] in the peripheral direction and in the axial direction of the Luneburg lens and covers all the patch antennas 7A through 7C”, Pars. 45-46).
Regarding claim 20, Kawahata teaches (Fig. 1) a device for vehicle comprising: an antenna, wherein the antenna includes a lens including a dielectric (2) having a first surface (inner surface of 3) and a second surface (inner surface of 4) that is spaced from the first surface (inner surface of 3) and that faces the first surface (inner surface of 3) in a direction of a reference axis (axis perpendicular to axis C) intersecting the first surface (inner surface of 3), and a radio wave radiator that is disposed on outer circumferences of the first surface (inner surface of 3) and the second surface (inner surface of 4), and wherein the dielectric (2) has an equivalent relative dielectric constant that decreases in a direction from the reference axis toward the outer circumferences of the first surface (inner surface of 3) and the second surface (inner surface of 4) in the dielectric (2), a first substance (4)  that has a first relative dielectric (2) constant and a second substance (3)  that has a second relative dielectric constant larger than the first relative dielectric constant are adjacent to each other in the direction of the reference axis (axis .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahata (U.S. Pub. No. 2018/0269586, hereafter "Kawahata") in view of Kawabata et al. (JP 09191212 A, hereafter "Kawabata").
Regarding claim 3, Kawahata teaches (Fig. 1) the lens according to claim 2. 
Kawahata does not teach the lens of claim 2, wherein in the dielectric, a proportion of the second substance in the direction of the reference axis decreases in the direction from the reference axis toward the outer circumferences.
However, Kawabata teaches (Fig. 2, 4) a lens (10) wherein in the dielectric, a proportion of the second substance (1a-1e) in the direction of the reference axis (axis concentric with 5) decreases in the direction from the reference axis (axis concentric to 5) toward the outer circumferences (Par. 12, “Further, by appropriately inclining the dielectric constant of the dielectric material from the outside toward the inside, the focus of the radio wave is focused on the inside of the dielectric lens, the surface, and the outside of the dielectric lens so that a so-called Roberberg [(Luneburg)] lens can be constructed”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawahata to decrease the dielectric substance in the direction from the reference axis toward the outer circumferences as taught by Kawabata, since a dielectric lens may be designed to 
Regarding claim 4, Kawahata teaches the lens of claim 3. 
Kawahata does not teach the lens of claim 3, wherein the second substance includes multiple components that are stacked in the direction of the reference axis.
However, Kawabata teaches (Fig. 2) a lens, wherein the second substance (1a-1e) includes multiple components (layers of 1e) that are stacked in the direction of the reference axis.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawahata to stack as taught by Kawabata, since a dielectric lens may be designed to focus an incident electromagnetic wave at a point of the dielectric lens by increasing the relative permittivity of a dielectric from a surface toward a center (Kawabata Par. 2).
20. Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahata (U.S. Pub. No. 2018/0269586, hereafter "Kawahata") in view of Kawabata et al. (JP 09191212 A, hereafter "Kawabata") as applied to claim 3 above, and further  in view of Berger et al. (U.S. 6426814, hereafter "Berger").
21.	Regarding claim 5, Kawahata teaches (Fig. 1) the lens according to claim 3.  
Kawahata does not teach the lens of claim 2 wherein in the dielectric, a proportion of the second substance in the direction of the reference axis decreases in the direction from the reference axis toward the outer circumferences or the lens of claim 2 wherein the second substance is subjected to a cutting process.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawahata to subject the dielectric substance of the lens to a cutting process as taught by Kawabata, since a dielectric lens may be designed to focus an incident electromagnetic wave at a point of the dielectric lens by increasing the relative permittivity of a dielectric from a surface toward a center (Kawabata Par. 2). 
The modified Kawabata fails to specifically disclose the second substance is subjected to a cutting process.
However, Berger teaches a lens wherein the second substance is subjected to a cutting process (Berger Par. 15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawabata as taught by Berger, since cutting the lens substances allows for the lens and feeding aperture to be made compatible with the beam vertical diffraction inside the cylindrical lens (Berger Par. 15).


As for the particular process for the claimed product, MPEP 2113
2113 [R-1]    Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE
IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process,
determination of patentability is based on the product itself. The patentability of a product
does not depend on its method of production. If the product in the product-by-process
claim is the same as or obvious from a product of the prior art, the claim is unpatentable
even though the prior product was made by a different process.”   In re Thorpe, 777
F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was
directed to a novolac color developer. The process of making the developer was
allowed. The difference between the inventive process and the prior art was the addition
of metal oxide and carboxylic acid as separate ingredients instead of adding the more
expensive pre-reacted metal carboxylate. The product-by-process claim was rejected
because the end product, in both the prior art and the allowed process, ends up
containing metal carboxylate. The fact that the metal carboxylate is not directly added,
but is instead produced in-situ does not change the end product.)

22. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahata (U.S. Pub. No. 2018/0269586, hereafter "Kawahata") in view of Ohmae et al. (U.S. Pub. No. 2016/0334451, hereafter "Ohmae").
23. Regarding claim 7, Kawahata teaches (Fig. 1) the lens according to claim 2. Kawahata does not teach the lens of claim 2 wherein the first substance is air.
However, Ohmae teaches (Fig. 2) a lens (1) wherein the first substance (gap between upper surface of 11 and upper portion of 12) is air.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawahata to have the first substance made of air as taught by Ohmae, because for the electric field sensor to be in a non-reflective state, inductor and capacitor may be in parallel Air (Ohmae Par. 62).
24.	Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahata (U.S. Pub. No. 2018/0269586, hereafter "Kawahata") in view of Le Bars et al. (U.S. Pub. No. 2013/0082889, hereafter "Le Bars").
25.	Regarding claim 8, Kawahata teaches (Fig. 1) the lens according to claim 2. 
Kawahata does not teach the lens of claim 2 wherein the first relative dielectric constant is less than 2.
However, Le Bars teaches (Fig. 2) a lens wherein the first relative dielectric constant (220) is less than 2 (Par. 110).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawahata to have a first relative dielectric constant less than 2 as taught by Le Bars, because an implementation technique of the Luneburg lens uses variable dielectric materials and using a dielectric material having a permittivity close to 1 avoids a significant variation in permittivity (Le Bars Pars. 33, 122).
25.	Regarding claim 9, Kawahata teaches the lens of claim 2. 
Kawahata does not teach the lens of claim 2 wherein the second relative dielectric constant is 2 or more.
However, Le Bars teaches a lens wherein the second relative dielectric constant (210) is 2 or more (Par. 109, “core cylinder 210, made of Teflon®. . . The relative permittivity of Teflon® material is for example as follows: [dielectric constant]r = 2.04).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawahata to 
26.	Regarding claim 10, Kawahata teaches (Fig. 1) the lens according to claim 1.  
Kawahata does not teach the lens of claim 1 further comprising: a member that prevents a radio wave from leaking through the first surface; and a member that prevents a radio wave from leaking through the second surface.
However, Le Bars teaches (Fig. 1a) a lens (200) further comprising a member (120) that prevents a radio wave from leaking through the first surface; and a member (130)  that prevents a radio wave from leaking through the second surface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawahata to have a member that prevents a radio wave from leaking through the first surface; and a member that prevents a radio wave from leaking through the second surface as taught by Le Bars, in order to provide an enclosure that directs the electromagnetic signal and guarantees that a beam has a controlled opening in elevation (Le Bars Par. 99).
27.	Regarding claim 11, Kawahata teaches the lens of claim 1. 
Kawahata does not teach the lens of claim 1 further comprising: a waveguide that is disposed on the outer circumferences of the first surface and the second surface.
However, Le Bars teaches a lens (Fig. 1a, 1b) further comprising: a waveguide (125, 160) that is disposed on the outer circumferences of the first surface (surface of 120) and the second surface (surface of 130) (Pars. 97-99, “upper part 120 and a lower part 130 each partially surrounding or bounding the electromagnetic lens . . . This enclosure comprises metallic material . . . Each antenna transmission means comprises 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawahata to include a waveguide that is disposed on the outer circumferences of the first surface and the second surface as taught by Le Bars, in order to provide an enclosure that directs the electromagnetic signal and guarantees that a beam has a controlled opening in elevation (Le Bars Par. 99).
28.	Regarding claim 12, Kawahata teaches the lens of claim 1. 
Kawahata does not teach the lens of claim 1 further comprising: a member that prevents a radio wave from leaking through the first surface; a member that prevents a radio wave from leaking through the second surface; and a waveguide that is disposed on the outer circumferences of the first surface and the second surface, wherein the waveguide is integrally formed with the member that prevents the radio wave from leaking through the first surface and the member that prevents the radio wave from leaking through the second surface.
However, Le Bars teaches (Fig. 1a, 1b) a lens further comprising: a member (120) that prevents a radio wave from leaking through the first surface; a member (130) that prevents a radio wave from leaking through the second surface; and a waveguide  (125, 160) that is disposed on the outer circumferences of the first surface and the second surface, wherein the waveguide is integrally formed with the member that prevents the radio wave from leaking through the first surface and the member that prevents the radio wave from leaking through the second surface (Pars. 97-99, “upper part 120 and a lower part 130 each partially surrounding or bounding the electromagnetic lens . . . This 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawahata to include a member that prevents a radio wave from leaking through the first surface; a member that prevents a radio wave from leaking through the second surface; and a waveguide that is disposed on the outer circumferences of the first surface and the second surface, wherein the waveguide is integrally formed with the member that prevents the radio wave from leaking through the first surface and the member that prevents the radio wave from leaking through the second surface as taught by Le Bars, in order to provide an enclosure that directs the electromagnetic signal and guarantees that a beam has a controlled opening in elevation (Le Bars Par. 99).
29.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahata (U.S. Pub. No. 2018/0269586, hereafter "Kawahata") in view of Kinoshita et al. (U.S. 4545238, hereafter "Kinoshita").
30.	Regarding claim 13, Kawahata teaches (Fig. 1) the lens according to claim 1. Kawahata does not teach the lens of claim 1 wherein a length of the dielectric in the direction of the reference axis is equal to or less than twice a wavelength of a radio wave that propagates in the dielectric.
However, Kinoshita teaches (Fig. 1) an annular passage (4) wherein a length of the dielectric (dielectric portions VI A and VI B) in the direction of the reference axis is equal to or less than twice a wavelength (Col. 5, lines 28-31, “the length of the dielectric 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawahata to have the length of the dielectric in the direction of the reference axis equal to or less than twice a wavelength of a radio wave that propagates in the dielectric as taught by Kinoshita, in order to allow the reflected waves to cancel each other to produce a non-reflecting condition (Kinoshita Col. 5, lines 31-34).
31.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahata (U.S. Pub. No. 2018/0269586, hereafter "Kawahata") in view of Shr (U.S. Pub. No. 2007/0273587, hereafter "Shr").
32.	Regarding claim 16, Kawahata teaches the antenna according to claim 15. 
Kawahata does not teach the antenna according to Claim 15, wherein a length of the radio wave radiator in the direction of the reference axis is equal to or less than a length of the dielectric in the direction of the reference axis.
However, Shr teaches (Fig. 1) an antenna (100) wherein a length of the radio wave radiator (20) in the direction of the reference axis is equal to or less than a length of the dielectric (10) in the direction of the reference axis (Par. 15, “the length of the radiator 20 is less than the length of the dielectric board 10 minus the radiator 20”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawahata to have the length of the radio wave radiator in the direction of the reference axis is equal to or less than a length of the dielectric in the direction of the reference axis as taught by Shr, since a dielectric substance in conjunction with a radiator has a positive effect on .
33.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahata (U.S. Pub. No. 2018/0269586, hereafter "Kawahata") in view of Arnuad et al. (U.S. 3566128, hereafter "Arnuad").
34.	Regarding claim 17, Kawahata teaches the antenna according to claim 15.  
Kawahata does not teach the antenna according to Claim 15, wherein a length of the radio wave radiator in the direction of the reference axis is equal to or more than a length of the dielectric in the direction of the reference axis.
However, Arnuad teaches (Fig. 4) an antenna wherein a length of the radio wave radiator (resonator formed by spherical reflectors 61 and 62) in the direction of the reference axis is equal to or more than a length of the dielectric (63) in the direction of the reference axis (Col. 6, lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawahata to have the length of the radio wave radiator in the direction of the reference axis is equal to or more than a length of the dielectric in the direction of the reference axis as taught by Arnuad, since spherical reflectors as part of a resonator that have their centers of curvature at the center of a Luneburg lens can be used to form a ring resonator (Arnuad Col. 6, lines 49-57).
35.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahata (U.S. Pub. No. 2018/0269586, hereafter "Kawahata") in view of Berger et al. (U.S. 6426814, hereafter "Berger").
36.	Regarding claim 19, Kawahata teaches the antenna according to claim 15.  

However, Berger teaches (Fig. 2) an antenna further comprising a waveguide (32) that is disposed between the radio wave radiator (33) and the dielectric (31).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawahata to dispose a waveguide between the radio wave radiator and the dielectric as taught by Berger, in order to expand the radio frequency beam in one dimension only along the cylindrical axis of the antenna (Berger Par. 18).
Response to Arguments
Applicant’s arguments, see page 9, lines 9-10, filed March 10, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) and (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of a previously applied reference that corresponds with the amended claim language as discussed in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845